Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Post-Effective Amendment No. 2 on Form S-8 to the Registration Statement on Form F-4 of Alcatel Lucent, as amended (File No. 333-133919) and filed with the Securities and Exchange Commission on November 30, 2006, of our report dated June 16, 2008, with respect to the financial statements and schedule of the Lucent Savings Plan included in this
